Citation Nr: 0428461	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a skin disability 
of the feet.

3.  Entitlement to service connection for residuals of an 
excision of a mass on the left foot.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the benefit, sought on appeal.

This matter was previously before the Board and denied in a 
January 2002 decision.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated June 2002, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
actions consistent with the parties' Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).

A Board remand dated in April 2003 determined that new and 
material evidence had been presented, but that additional 
development was necessary with respect to the veteran's 
underlying claims of service connection for flat feet, a skin 
disorder affecting the feet, and residuals of a status post 
mass on the left foot.


FINDINGS OF FACT

1.  The veteran does not have flat feet.

2.  The veteran's only skin disorder of the feet, tinea 
pedis, was noted when the veteran was examined and accepted 
for service; the veteran's tinea pedis did not increase in 
severity in service.

3.  The veteran's mass on his left foot began after he 
completed his active service, and the left foot mass was not 
the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Flat feet was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

2.  A skin disorder affecting the feet was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

3.  Residuals of an excision of a mass on the left foot was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On the veteran's May 1971 induction Report of Medical History 
he indicated having foot trouble.  The physician's summary 
concerning the veteran's complaint of foot trouble indicated 
tinea pedis.  At his December 1972 separation examination the 
examiner noted normal clinical evaluation of the feet and 
skin.  On an examination for the Reserves in November 1977, 
it was also noted that the feet and skin were normal.

VA hospitalization reports dated in May 1985 show that an 
excision of the mass of the left foot was performed.  The 
mass was noted to be a ruptured keratinous cyst epidermal 
type.

At his December 1985 RO hearing, the veteran testified that 
wearing steel-toed boots caused his flat foot condition and 
also the skin condition and the excision of the mass.  The 
veteran indicated that he saw a doctor in service a few times 
for his athlete's foot.  He testified that he had flat feet 
in service, but did not seek treatment.  He indicated that 
his feet hurt and he had slight athlete's foot when he 
entered service but his athlete's foot was aggravated from 
wearing boots and thick socks.  The veteran testified that he 
sought treatment for his athlete's foot while in service and 
was given foot powder, or spray, or some soap to wash it with 
and he was still doing it now.  He stated that the mass on 
the bottom of his foot had been there since 1980 or 1981.  
The veteran felt that the boots he wore in service brought on 
this mass as well as his flat feet.  

Lay statements from the veteran's child, wife, and co-worker 
indicate that the veteran complained of foot pain.  The 
veteran's wife indicated that he complained since 1987 of 
foot pain and his co-worker indicated that the veteran 
complained of foot pain since 1985.  

In October 1989, the veteran was seen at the VA dermatology 
department for a rash on his foot.  

Unidentified treatment records from September 1992 note tinea 
pedis of the feet.  

A letter from J.J.D., M.D., dated September 1992 noted a 
finding of flat feet and also diffuse hyperkeratosis of the 
feet.

Treatment reports from E.W., M.D., dated in 1994 and 1995 
noted findings of calluses of the feet and also flat feet.  

At his January 1997 VA examination, the veteran reported left 
foot pain and surgery in 1985.  He indicated that surgery was 
pending again on the bottom of the foot.  The examiner noted 
that the veteran's feet were flat.  There was a three-inch 
scar on the dorsum of the left foot on the fourth and fifth 
metatarsal phalangeal joints.  He had moderate pes planus and 
there was no over pronation bilaterally.  Neurovascularly 
intact.  X-rays showed no evidence of fracture or 
dislocation.  It was noted that there was no evidence of pes 
planus.

VA treatment records show that in June 1999 the veteran 
underwent an excision of a left foot plantar mass.

At his September 2000 RO hearing, the veteran testified that 
his feet started hurting him while in service in 1972.  The 
veteran indicated that when he was in service he had to wear 
steel-toed shoes as a mechanic.  He indicated that he had 
some skin problems on his feet when he entered service.  He 
testified that he was given foot powers, foot spray, and some 
soap to wash his feet with and keep it clean.  The veteran 
noted that it cleared up after a while but came back after he 
stopped using the powers.  He testified that when he got out 
of the service in 1973 his skin problem on his foot was about 
the same.  The veteran testified that he developed a cyst on 
his foot after he started wearing his steel-toed shoes.  He 
indicated that he did not seek treatment for the cyst while 
in service.  He stated that he developed problems with flat 
feet during his military service.  He indicated that he first 
had surgery on his foot in May 1985 and then in 1999.  

VA medical reports indicate that in August 2001 the veteran 
underwent a right plantar fifth metatarsal tyloma.

VA medical records dated in April 2002 show that the veteran 
underwent a 5th metatarsal osteotomy of the right foot in 
2001 and indicated that he had not further problems with that 
foot and requested surgery on the left foot.

A statement from V.L.S., DPM, MHA dated in July 2002 
indicated that she had reviewed the medical records and 
veteran's history.  The examiner indicated that no treatment 
was given because the veteran was currently under the care of 
the podiatric physicians at the VAMC.  The examiner noted 
that the veteran's first visit was in June 2002 in response 
to a request for review of medical documentation and medical 
report in submission of a medical claim for disability.  The 
veteran claimed to have suffered discomfort to his feet after 
serving 2 years in the military.  The veteran reported that 
he was told he had flat feet before he entered service but 
never obtained this information in his medical report and was 
allowed to enter the military without reservation.  He stated 
that it was not until after the military that he began to 
have difficulty with his feet.  The veteran reported that he 
did not know what was going on with his feet but continued to 
work through this.  He stated that surgery was recommended 
for his feet but he refused because he was afraid.  

The examiner noted that medical notes dated January 1985 
reported a tyloma (callous) with fluid at the plantar aspect 
of the 5th metatarsal head with increase in pain and increase 
in size.  He had surgery in May 1985 in which a pathology 
report indicated a keratinous cyst, epidermal type was 
removed from the left foot.  The examiner then reported the 
veteran's history concerning his feet.  The examiner's 
assessment included: painful tylomas to the sub 5th 
metatarsal left foot; subhallux bilaterally; sub 1st 
metatarsal head right foot which noting his explanation for 
the veteran's consistent trips to the podiatrist for 
debridements; posterior tibial dysfunction with ankle valgus 
which might cause ankle tendonitis, pain and swelling; hallux 
valgus deformity, the left foot greater than the right foot; 
hallux extensus deformity would cause callouses under the 
right and left hallux; tinea pedis would cause itching and 
wetness in between the toes; xerosis would explain the 
dryness to his feet.

The examiner opined indicating with a reasonable degree of 
medical certainty, noting with the biomedical mechanical 
abnormalities that the veteran's foot pain could be 
aggravated by military occupational duties, improper shoe 
gear, or prolonged ambulation.

A December 2003 VA dermatology note indicated a 30-year 
history of skin problems on the feet.  The veteran reported 
that this started during military service.  The veteran felt 
that it might be progressive and he used Lamisil cream and 
antifungal spray.  The veteran complained of itching but no 
other symptoms.  The examination showed dryness and scaling 
on the dorsal feet, plantar feet, and legs; hyperkeratosis of 
the nail plates, no subungual debris noted.  The examiner 
noted that the veteran's xerosis and xerotic pruritus 
appeared unrelated to military service.

At his December 2003 VA examination, the veteran reported 
painful flat feet and recurrent calluses on his feet.  The 
examiner noted that the veteran's service medical records 
indicate no treatment for any painful foot conditions, 
including pes planus, calluses, bunions, etc.  He stated he 
developed left foot pain in 1985 and first sought treatment 
at that time, because of a painful callus on the left foot.  
He underwent surgery in May 1985 for removal of this painful 
hyperkeratotic lesion of the left fifth metatarsal.  

The veteran stated that he had repeat surgery of the left 
foot in 1991 and then again in 1999.  However, the examiner 
indicated that he believed the veteran was somewhat confused 
on his dates, and that the file indicated that he underwent 
surgical correction of an osteotomy of the left 5th 
metatarsal in May 2003.  He underwent a right osteotomy for a 
similar lesion of the right foot in August 2001, per the 
Podiatry Clinic notes, and indicated that surgical procedures 
helped his painful foot condition considerably, but he still 
had daily pain in both feet.  He did not require special 
shoes, crutches, canes, etc.  The examiner noted that the 
veteran had normal foot examinations in the military.  

The examination showed that the veteran was wearing athletic 
shoes with on inserts in them.  He walked with a perfectly 
normal brisk gait, with no evidence of limp or gait 
dysfunction.  There was no abnormal wear of the shoes.  The 
wear was symmetrical and involved the posterolateral aspect 
of both heels.  The examination of the feet revealed dry skin 
and there was not much in the way of subcutaneous tissue in 
the veteran's feet.  He had mild hallux valgus deformities 
bilaterally, which were mildly tender.  He had approximately 
1.5 cm surgical scars, which were barely visible, all over 
the dorsal surfaces of the distal fifth metatarsals 
bilaterally.  There was mild tenderness upon firm palpation.  
There was mild tenderness in his arches and he did not have 
pes planus.  There was mild decrease of his longitudinal 
arches, but both feet had 2 cm of clearance between the floor 
and the medial aspect of the arch.  His Achilles tendons 
align perfectly symmetrically over the calcaneus bilaterally.  
His gait was normal, without shoes on the hard floor.  There 
did not appear to be any abnormal supination or pronation.

X-rays of the left foot dated in June 2003 showed left foot 
examination plantar, oblique and lateral views demonstrated 
status post operative changes at the head of the fifth 
metatarsal bone.  There was no sign of bony destruction, 
osteomyelitis, periosteal reaction or soft tissue air.  The 
impression was postoperative change fifth metatarsal bone 
distally.  No radiographic evidence of osteomyelitis.  X-rays 
of both feet dated September 2003 show no change in the right 
fifth metatarsal head, osteotomy and screw fixation.  No 
other fractures present.  The impression was unchanged right 
fifth metatarsal osteotomy and fixation.  It was noted that 
none of the x-rays verify pes planus in the veteran.  The 
diagnoses indicated no evidence of pes planus and recurrent 
hyperkeratotic lesion left fifth metatarsal, status post 
osteotomy.  

The examiner noted that as the service medical records 
reflect no evidence of complaints of foot pain, nor treatment 
for the same, through his discharge in May 1973 and he did 
not seek surgical intervention for this left foot mass until 
1985 and there was no evidence of pes planus, it is not at 
least as likely as not that his current foot condition was 
related to his active military duty.  The examiner indicated 
that the veteran did have a history of hyperkeratotic painful 
foot lesions and was developing hallux valgus deformities, 
but there was no clear nexus between his current condition 
and his foot condition during active military service.

In an addendum to the December 2003 dermatology examination, 
the examiner indicated that xerosis (or dry skin) and itching 
related to xerosis were common findings in the general 
population and was no unique to those who had performed 
military service.  He indicated that dry skin tended to be an 
inherent trait that worsened over the years, and it was not 
likely that some kind of exposure during military service 
would have permanently led his skin to be drier.

At his May 2004 Board videoconference hearing, the veteran 
testified that his feet started hurting in 1972 while in 
service and the doctor told him that he needed surgery.  He 
indicated he was told he needed surgery for the mass on his 
foot, but he did not notice it and when he got out of the 
military it started growing and it really got bad in 1982.  
The veteran indicated that he did not receive treatment for 
the mass on his foot while in service because after the 
doctor told him he needed surgery the veteran stated that he 
did not go back.  The veteran testified that he did not seek 
treatment for the mass on his foot until 1982.  He indicated 
that he then had surgery in 1985.  The veteran testified that 
he was told he had flat feet at his induction examination; 
however, no other doctor had told him he had flat feet.  The 
veteran indicated that he was also told at his induction 
examination that he had athlete's foot and he was given foot 
powder and soap.  He stated that his skin condition on his 
feet continued after service and has gotten worse.  

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated January 2003, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the January 2003 letter the Board 
ordered further development in the case by a memorandum dated 
in March 2003.  By a Board decision dated October 2003, the 
issues on appeal were remanded to the RO for further 
development to include a VA examination.  The veteran 
underwent a VA examination in December 2003.  The RO issued a 
supplemental statement of the case in March 2004 and the 
veteran indicated that he had no further information to 
submit in correspondence received in March 2004.  In May 2004 
the veteran was afforded a Board videoconference hearing.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Analysis

Service medical records do not show flat feet and there is no 
current diagnosis of flat feet.  At his May 2004 Board 
videoconference hearing, the veteran testified that he was 
told he had flat feet at entry into service but was never 
told by any other doctors that he had flat feet.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for flat feet.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has flat feet.  Under these circumstances, 
there is no basis on which to grant service connection for 
flat feet.

The veteran's induction examination dated May 1971 noted 
tinea pedis.  The evidence in this case does not support a 
conclusion that the veteran's tinea pedis was aggravated 
beyond a natural progression of the condition.  The service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinea pedis after the 1971 induction 
examination.  The veteran's December 1972 separation 
examination showed normal clinical evaluation of the feet and 
skin.  An examination for the reserves in November 1977 also 
evaluated the feet and skin as normal.  There was no evidence 
of treatment for a skin condition of the feet until many 
years after service.  In October 1989, the veteran was seen 
at the VA dermatology department for a rash on his foot.  

Although V.L.S., D.P.M., opined in a July 2002 statement, 
that the veteran's foot pain could be aggravated by military 
occupational duties, improper shoe gear, or prolonged 
ambulation, she did not indicate that the veteran's tinea 
pedis was aggravated beyond a natural progression of the 
condition.  

The VA examination dated December 2003 found the veteran to 
have dry skin on his feet.  In the January 2004 addendum to 
the December 2003 VA examination, the examiner noted that 
xerosis (or dry skin) and itching related to xerosis were 
common findings in the general population and was not unique 
to those who had performed military service.  He also noted 
that dry skin tends to be an inherent trait that worsens over 
the years, and it was not likely that some kind of exposure 
during military service would have permanently led his skin 
to be drier.

For these reasons, the preponderance of the evidence is 
against a finding of worsening beyond the natural progression 
during military service.

As noted above, the veteran's induction examination dated May 
1971 noted tinea pedis.  The service medical records are 
negative for any complaints, treatment, or diagnosis of a 
mass on the left foot.  The veteran's December 1972 
separation examination showed normal clinical evaluation of 
the feet and skin.  A November 1977 Reserve examination 
evaluated the veteran's feet as normal.  There was no 
evidence of treatment for a left foot mass until many years 
after service.  At his May 2004 Board videoconference 
hearing, the veteran testified that he did not seek treatment 
for the mass on his foot until 1982.  A May 1985 VA 
hospitalization report indicates that the veteran had surgery 
to excise a mass on the top of his left foot of more than 3 
years.

Although V.L.S., D.P.M., opined in a July 2002 statement, 
that the veteran's foot pain could be aggravated by military 
occupational duties, improper shoe gear, or prolonged 
ambulation, she did not indicate that the veteran's tinea 
pedis was aggravated beyond a natural progression of the 
condition.  The examiner did not indicate that the veteran's 
foot mass was caused by a disease or injury related to 
service.  Nor did the examiner indicate why she believed the 
veteran's foot pain was aggravated by service when there was 
no medical evidence of treatment while in service for foot 
pain.  While an examiner can render a current diagnosis based 
upon an examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409.  Little 
weight will be given to the July 2002 opinion because it 
appears lacking in this manner.

On the other hand, the December 2003 VA examiner noted that 
the veteran's service medical records did not indicate 
treatment for any painful foot conditions, including pes 
planus, calluses, bunions, etc.  The veteran reported during 
this examination that he developed left foot pain in 1985 and 
first sought treatment at that time, because of a painful 
callus on the left foot.  He underwent surgery in May 1985 
for removal of this painful hyperkeratotic lesion of the left 
fifth metatarsal.  The examiner opined that it was not at 
least as likely as not that his current foot condition was 
related to his active military duty.  The examiner indicated 
that the veteran did have a history of hyperkeratotic painful 
foot lesions and was also developing hallux valgus 
deformities, but there was no clear nexus between his current 
condition and his foot condition during active military duty.  

The only evidence that tends to connect the veteran's left 
foot pain to service is that offered by the veteran himself 
and that of family and friends.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a layperson 
is not competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, 
their lay assertions of medical causation and etiology, 
absent corroboration by objective medical evidence and 
opinions, are of extremely limited probative value towards 
establishing a link between the veteran's military service 
and his residuals of an excision of a mass on the left foot.  

Overall, the preponderance of the evidence is against the 
veteran's assertion that his residuals of an excision of a 
mass on the left foot was a result from any in-service 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Therefore, his claim for service connection for 
residuals of a mass on the left foot must be denied.


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for a skin condition of the 
feet is denied.

Entitlement to service connection for residuals of an 
excision of a mass on the left foot is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



